IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              September 15, 2015 Session

         CARRIE M. THOMPSON V. STEPHEN MATTHEW THOMPSON

                Appeal from the Circuit Court for Rutherford County
                  No. 67169     Robert E. Corlew, III, Chancellor


              No. M2014-02124-COA-R3-CV – Filed December 30, 2015


Father appeals the parenting schedule that substantially restricts his parenting time.
Without making any findings of fact, the trial court restricted Father’s parenting time to
48 hours per month, with no overnight visitation, until the child is three years old. Father
contends the severe restrictions on his parenting time are not supported by the evidence.
He further contends the trial court erred by severely limiting his parenting time without
making any finding that he was guilty of conduct that affected his ability to parent
pursuant to Tenn. Code Ann. § 36-6-406(d). In all actions tried upon the facts without a
jury, the trial court is required, pursuant to Tenn. R. Civ. P. 52.01, to find the facts
specially, state separately its conclusions of law, and enter judgment accordingly. The
underlying rationale for this mandate is that it facilitates appellate review by affording a
clear understanding of the basis of the trial court’s decision; in the absence of findings of
fact and conclusions of law, this court is left to wonder on what basis the court reached its
ultimate decision. In this case, the trial court did not identify the legal principles it
applied or the factual basis for its decision; therefore, it failed to satisfy the Rule 52.01
mandate. Because the trial judge has retired and both parties wish to avoid the cost of a
new trial, the parties have requested that we conduct a de novo review of the record, and
we have determined that the transcript of the evidence is sufficient for this court to
conduct a de novo review to determine where the preponderance of the evidence lies. See
Gooding v. Gooding, __ S.W.3d __, No. M2014-01595-COA-R3-CV, 2015 WL
1947239, at *1 (Tenn. Ct. App. Apr. 29, 2015). We find Father’s inappropriate statements
and conduct concerning the child’s genitals are directly adverse to the best interests of the
child. See Tenn. Code Ann. § 36-6-406(d). We also find that the evidence preponderates
in favor of a finding of neglect and substantial nonperformance of Father’s parenting
responsibilities to such a degree as to be adverse to the best interest of the child. See id.
Accordingly, we affirm the parenting plan that substantially restricts Father’s parenting
time.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the Court, in which ANDY D.
BENNETT and RICHARD H. DINKINS, JJ., joined.

Luke Austin Evans and Heather Graves Parker, Murfreesboro, Tennessee, for the
appellant, Stephen Matthew Thompson.

Laurie Young and Joe M. Brandon, Jr., Murfreesboro, Tennessee, for the appellee, Carrie
M. Thompson.1

                                                OPINION

        Stephen Matthew Thompson (“Father”) and Carrie M. Thompson (“Mother”) met
and began dating in June 2012. Both Mother and Father were in their mid-thirties, had
never been married, and did not have any children. The parties married eight months
later, and at the time of the marriage, Mother was pregnant. Mother gave birth to the
parties’ only child, a son, in June 2013. Four months later, Mother filed for divorce.

       The trial court appointed a special master to hear all “interim issues” and to
establish a pendente lite parenting plan. Following a hearing held December 2, 2013, the
special master appointed Mother the primary residential parent and granted Father limited
daytime visitation with no overnight parenting time. The initial plan was modified on
July 9, 2014, to extend the hours of Father’s daytime visits but continued to exclude
overnight visitation.

        The matter was tried de novo on July 24 and 25, 2014, and concluded on July 28,
      2
2014. The parties stipulated to the grounds for divorce and entered a joint stipulation as
to the real and personal property to be divided. The trial court approved the division of
property and declared the parties divorced, leaving only the issue of establishing a
parenting plan for the child. The child was thirteen months old at the time of trial. The
trial court heard testimony from Mother and Father, among others.

       Father proposed a parenting plan for the child that called for equal parenting time,
with each parent having the child for alternating five-day periods. Father testified that it
was too hard to go seven days between visits. Mother proposed a graduated parenting
plan for the child due to her concerns regarding Father’s ability to parent. Mother’s plan
called for Father’s parenting time to be limited to daytime visitation until the child
reached the age of three and then graduate to one overnight visit each week until the child
reached the age of five, at which time Father’s parenting time would graduate to every

          1
              We note with sorrow that Mr. Brandon died unexpectedly on December 10, 2015.

          At the beginning of the trial, the chancellor found that the proceedings before him were “de
          2

novo of the pendent [sic] lite hearing.”


                                                    -2-
other weekend. Mother testified that the graduated plan would accommodate the child’s
changing emotional and physical needs and that the child would have better
communication skills at the ages of three and five which would allow the child to voice
his needs and wants.

       At the conclusion of the hearing, the trial court designated Mother as the primary
residential parent. With respect to establishing a parenting schedule, which is the only
issue on appeal, the trial court restricted Father’s parenting time to 48 hours a month,
with no overnight parenting time, until the child turns three years old. Specifically, until
the child turns three years old, the day-to-day schedule in the parenting plan reads as
follows:

       The Mother shall have responsibility for the care of the child or children
       except at the following times when Father shall have responsibility:

              From: Wednesday at noon until 5:00 p.m. every week, and
              Saturday from 10:00 until 5:00 p.m. every other week, and
              Sunday from noon until 5:00 p.m. every other week. The
              Saturday and Sunday parenting time shall be in the same
              week.

       The parenting time set forth above is to remain in effect until June 2016, when the
child turns three years old, at which time Father’s parenting time is significantly
increased, and he is awarded overnight parenting time. The plan reads as follows:

       Once the child reaches the age of three (3), the following schedule [for
       Father’s parenting time] shall apply:

              From: Friday at 5:00 p.m. until Sunday at 5:00 p.m. every
              other week.

       The parenting plan also sets forth specific schedules for holidays and spring,
summer, and fall vacations. Pursuant to the plan that takes effect when the child turns
three years old in June 2016, Father will have 52 parenting days each year, and Mother
will have 313 days.

       The only issue on appeal is Father’s parenting time. The trial court made no
findings of fact to justify restricting Father’s parenting time to 48 hours a month until the
child turned three years old. Instead, the pertinent portion of the trial court’s ruling from
the bench reads as follows:

       [U]nfortunately these folks both have very different personalities, both have
       very different attitudes. . . . they’re both very, very different people. . . .

                                            -3-
these folks certainly are as different a husband and wife that we have seen
in quite a while. . . . both of them are starting to push the age of 40. The
wife . . . was very mature at the time of the marriage. The husband probably
still had some wild oats to sow, and that probably was the initiation of the
difficulties which they had.

The problems continued -- and the proof shows that as one issue followed
another, probably, in fairness, the wife became overly restrictive probably
as far as the child is concerned, perhaps in response to the overly
promiscuous-type of behavior of the husband. . . .

And the proof developed that the husband, then, was doing things that
probably even he as he sits here today would acknowledge, you know, wish
I hadn’t done that; wish I hadn’t suggested that; wish I hadn’t been
involved in that. And the wife probably, well, I was too harsh; I was too
restrictive; I was too difficult in dealing with that situation. She would
probably admit that as well.
...

As to the divorce itself, . . . [w]e will declare the parties, then, to be
divorced.

The parties have agreed in the division of all of their assets and all of their
debts, and we will approve that division. Then . . . comes the issue that we
have dealt with in about eight or ten or eleven hours of proof, and that is the
issue concerning the question of the minor child. And we would recognize,
first of all, that -- again, this case being different from a number of other
cases we’ve tried -- this one is different also in that this child is so young.
Rarely do we have a contested divorce where the parties have a child who’s
only a year old or 13 months old. . . .

The concern of the Court . . . revolves around the youthful age of the child,
the factors -- and, yes, I suppose with regard to many of the factors that we
heard about the mother’s version was exaggerated to one extent. Not saying
exaggerated based upon the facts, because I don’t know the facts other than
what I’ve heard; but it was exaggerated in one direction. And the father
talked about many of these same instances and exaggerated the same way
the other direction.

And, again, the Court doesn’t know what the truth is except what the
evidence before it shows. And I would venture to hazard that probably the
truth as to each of these issues lies somewhere between the positions of
these parties; and on some cases probably much closer to the version the

                                     -4-
       mother has provided to us, and on some certainly much closer to the
       version the father has presented to us.

       We recognize that as to some of these instances there has been some
       agreement among the parties, at least, the instance did occur and on others -
       - suggestion by the father, if you will, that these instances didn’t happen or
       that he doesn’t recall them. And that’s -- the Court simply has the evidence
       from all of the parties to consider.

       I think concerning all of the issues we must find based upon the issues that
       we have heard that probably until the child turns three years old that we
       should adopt the mother’s plan and not engage any overnight visitation.

       In this appeal, Father challenges the parenting schedule ordered by the trial court.
Father contends that the parenting schedule was not supported by the evidence and that
the trial court abused its discretion by severely limiting his parenting time without
making any finding that he was guilty of conduct that affected his ability to parent
pursuant to Tenn. Code Ann. § 36-6-406(d). Specifically, Father asserts that by restricting
his parenting time to approximately 48 hours per month and prohibiting overnight visits
with the child, the trial court’s parenting plan so severely limits his ability to parent his
child that it has the effect of depriving him of the right to maintain the parent-child
relationship, and that it was not in keeping with case law stating that the least restrictive
limits are favored in order to encourage the parent-child relationship. Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001).

                                         ANALYSIS

                           I. PARENTING PLANS AND SCHEDULES

        The General Assembly has established the aspirational goal for the courts to craft
custody arrangements that permit both parents to “enjoy the maximum participation
possible in the life of the child” consistent with the appropriate factors and circumstances.
Tenn. Code Ann. § 36-6-106(a). Still, the details of parenting plans remain “peculiarly
within the broad discretion of the trial judge.” Kelly v. Kelly, 445 S.W.3d 685, 692 (Tenn.
2014) (citing Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013)). In making
such decisions, the needs of the child are paramount, and the desires of the parent are
secondary. Chaffin v. Ellis, 211 S.W.3d 264, 286 (Tenn. Ct. App. 2006). Furthermore,
“[i]t is not the function of appellate courts to tweak a [residential parenting schedule] in
the hopes of achieving a more reasonable result than the trial court.” Id. (citing
Armbrister, 414 S.W.3d at 693). This is because decisions regarding parenting
arrangements are factually driven and require careful consideration of numerous factors,
and trial judges, who have the opportunity to observe the witnesses and make credibility
determinations, are better positioned to evaluate the facts than appellate judges. Id. (citing

                                            -5-
Armbrister, 414 S.W.3d at 693). Accordingly, a trial court’s decision regarding the
details of a parenting schedule should not be reversed absent an abuse of discretion. Id.;
Armbrister, 414 S.W.3d at 693 (citing Eldridge, 42 S.W.3d at 88). Nevertheless,
discretionary decisions are not immune from meaningful appellate review because they
must be based on the applicable law and the relevant facts. Gooding v. Gooding, __
S.W.3d __, No. M2014-01595-COA-R3-CV, 2015 WL 1947239, at *1 (Tenn. Ct. App.
Apr. 29, 2015).

       In all actions tried upon the facts without a jury, the trial court is required,
pursuant to Tenn. R. Civ. P. 52.01, to find the facts specially, state separately its
conclusions of law, and enter judgment accordingly. The underlying rationale for this
mandate is that it facilitates appellate review by affording a clear understanding of the
basis of the trial court’s decision; in the absence of findings of fact and conclusions of
law, this court is left to wonder on what basis the court reached its ultimate decision. Id.
When a trial court fails to comply with Rule 52.01, the appellate court cannot determine
whether the trial court applied the correct legal standard or what reasoning it employed.
In such circumstances, the appellate court is not required to review the discretionary
decision with deference. Id.

        In this case, the trial court established a parenting plan and schedule that severely
restricted Father’s parenting time without identifying the legal principles it applied and
without specially finding the relevant facts as Rule 52.01 requires. While there is no
bright-line test by which to assess the sufficiency of the trial court’s factual findings, the
general rule is that “the findings of fact must include as much of the subsidiary facts as is
necessary to disclose to the reviewing court the steps by which the trial court reached its
ultimate conclusion on each factual issue.” In re Estate of Oakley, No. M2014-00341-
COA-R3-CV, 2015 WL 572747, at *10 (Tenn. Ct. App. Feb. 10, 2015) (quoting Lovlace
v. Copley, 418 S.W.3d 1, 35 (Tenn. 2013)). That did not occur is this case; accordingly,
the trial court failed to satisfy the Rule 52.01 mandate.

       When the trial court fails to comply with Rule 52.01, we may conduct a de novo
review of the record to determine where the preponderance of the evidence lies or remand
the case with instructions to make the requisite findings of fact and conclusions of law
and enter judgment accordingly. Gooding, 2015 WL 1947239, at *7 (citing Lovlace, 418
S.W.3d at 36; Ganzevoort v. Russell, 949 S.W.2d 293, 296 (Tenn. 1997); Nashville Ford
Tractor, Inc. v. Great American Ins. Co., 194 S.W.3d 415, 424 (Tenn. Ct. App. 2005)).
Father requests this court to conduct an independent review of the record instead of
remanding the case to the trial court because the trial judge has retired and remand would
delay the case and increase the costs for both parties. Mother does not oppose Father’s
request. Accordingly, we shall conduct a de novo review to first determine where the
preponderance of the evidence lies and then determine whether the evidence, when
applied to the applicable legal principles, provides a proper factual foundation for the


                                            -6-
decision challenged on appeal, that being the parenting schedule. Gooding, 2015 WL
1947239, at *7.

                         II. DE NOVO REVIEW OF THE EVIDENCE

       At the time of trial, both Mother and Father were in their late thirties, and their
only child was thirteen months old. The parents had been married for approximately four
months before the child was born.

       Mother testified that during the parties’ relationship, Father would occasionally
have an alcoholic drink with dinner, which she did not consider problematic. However,
Mother further testified as to specific times when Father engaged in excessive drinking
that sometimes resulted in him becoming ill. Mother recounted four occasions prior to
the birth of their child that Father drank in excess: a gathering at a friend’s house in
November 2012, the parties’ rehearsal dinner, their wedding day, and a wedding
celebration hosted by Father’s family. Father testified that both he and Mother drank
socially while they were dating and that he would have an occasional drink with dinner.
Father admitted to drinking alcohol on the occasions alleged by Mother, which he
emphasized were celebratory occasions, but denied that he ever drank to the point of
becoming ill during the parties’ marriage.

        Mother also testified that Father smoked marijuana during the parties’
relationship. On cross-examination, Mother admitted that she never saw Father smoke
marijuana but stated that she could smell the scent of marijuana on him. Mother further
testified that, a few weeks prior to the birth of their child, she found marijuana in the
pocket of one of Father’s winter coats that she was storing for the season. Mother
testified that a couple of days after she found the marijuana Father asked her: “Hey, did
you find the pot I was hiding in the garage?” Mother said she told Father she did not
know what he was talking about.

        Father’s testimony was that the marijuana Mother found in his coat pocket did not
belong to him. According to Father, after the parties’ marriage, he had some of his
employees move all of his belongings to Mother’s home. Father testified that he found
the marijuana in the coat pocket a few months later when he was organizing the garage.
Father stated that he was not smoking at that time and did not know what to do with it.
Father further testified that he did not tell Mother about the marijuana but admitted he
should have told her and should have gotten rid of it. Father testified that Mother never
brought the marijuana to his attention. He stated that he asked Mother about the
marijuana when it became time to get the residence in order for the baby’s arrival. Father
admitted that he smoked marijuana at the wedding party hosted by his family but denied
all other allegations of marijuana use made by Mother.



                                          -7-
       Mother testified that following the birth of their child, Father left the hospital and
returned smelling of cigarettes and liquor. Father admitted leaving the hospital after the
birth of the child to have dinner with his family but denied drinking any alcohol. He
further testified that, at the time, Mother was sleeping, and the child was in the nursery.

        Mother further testified that Father took prescription medication that was not
prescribed to him. Specifically, Mother testified that Father’s parents spent the weekend
with them at the marital residence after the child was born, and that following this visit,
she discovered a prescription pill bottle in Father’s possession that belonged to his
mother. Mother testified that the label was scratched through but that the prescription was
still legible and was his mother’s prescription for Lortab. Father testified that his aunt
gave him the medicine after he told her that he was having difficulty sleeping. Father
stated that his aunt’s doctor gave her the medicine to help her sleep and that he was not
sure what the pills were or why they were in the bottle they were in.

       Father testified that he has not smoked marijuana since he has had visitation with
the child and that he has not consumed alcohol during his parenting time with the child.
He further testified that he has not driven with the child in the car while under the
influence of alcohol and that he has no convictions for DUI or for any marijuana related
charges. Father also testified that he had taken four drug tests during the pendency of the
case and that none of them returned positive.

       Mother testified that Father did not perform his parenting responsibilities during
the marriage and left her alone to care for the child. Father testified that he worked during
the day but that when he was home he changed diapers, emptied the diaper genie, held
the child, and made sure the child had everything he needed. Father also testified that
Mother would not allow him the opportunity to parent the child. As an example, Father
stated that Mother made arrangements for the child’s maternal grandmother to be at the
marital home to care for the child when Mother went to work, even though Father was
home and could care for the child without the grandmother’s assistance.

       It is undisputed that Father only spent one weekend at home with Mother and the
child during the parties’ marriage – the weekend following the child’s birth. Father did
not deny that he left Mother and the child at home while he elected to spend each
weekend at the family farm. Father also did not dispute that he chose to go to Colorado
with his friends instead of exercising the parenting time afforded to him in the temporary
parenting plan.

       It is also undisputed that, on two separate occasions, Father chose to spend time
with friends while Mother stayed at home and cared for the child who suffered an ear
infection. The first incident occurred approximately four weeks after the child’s birth
when Mother and Father attended a friend’s wedding vow renewal celebration. Although
the parties agreed they would only stay an hour, Father did not want to leave at the agreed

                                            -8-
time, drove Mother home to be with the child, and then returned to the party. The second
incident occurred in September or October 2013 when Father attended a basketball game
in Nashville, Tennessee, and did not return home until 2:30 in the morning.

       Significantly, it is undisputed that Father made inappropriate statements and
exhibited very inappropriate conduct regarding the child’s genitals on multiple occasions.
The following testimony of Mother was not refuted by Father:

      [Mother]. Well, when [the child] was at home -- and he probably wasn’t but
      just a couple of weeks old -- [Father] was holding him while I was doing
      some household chores and stuff. I walked in the room and I said, “What
      are you doing?” He said, “Well, I think it’s kind of neat and kind of funny
      when he gets stiff, you know, gets a little hard-on, a little woody.” That’s
      what [Father] ended up saying.

      ***

      [Counsel]. Was there an instant that occurred in the tub that caused you
      concern?

      [Mother]. Yes, sir. There was an incident in the tub where I was giving [the
      child] a bath and [Father] pokes his head in there and says -- my mom was
      also in there with me during the bath time. [Father] pokes his head in there
      and says, “Pull on it, Granny, and watch it grow.” [Father] was laughing
      about it and my mom made the statement to [Father] -- and I agreed with
      her -- that that was disgusting and that he needed to get out of the
      bathroom.

      [Counsel]. Did that concern you?

      [Mother]. Greatly concerned me.

      ***

      [Counsel]. Did you ever observe [Father] with changing the child’s diaper
      where there was a problem?

      [Mother]. Well, yes, sir. You know, [Father] didn’t change very many
      diapers, but on one of them I was in the living room. I had just finished
      nursing him and asked [Father] would you like to go and change him
      because I’m going to go do a few things for myself. [Father] took [the
      child] and was holding him and took him into the baby’s bedroom to
      change his diaper. While I was sitting on the couch -- I believe I was eating

                                          -9-
       peanut butter and crackers. That’s typical for me to eat that. [The child] let
       out this really loud unusual cry. I put down my plate and jumped up and ran
       into the baby’s room to find out what’s going on, and all I see is [Father]
       kind of squeezing on his sac; his testicle sac.

       [Counsel]. The baby’s sac?

       [Mother]. The baby’s sac. Yes, sir.

       [Counsel]. Okay. Was that a problem?

       [Mother]. Absolutely. I asked [Father] -- I probably had that over concerned
       mother’s voice on. I said, “What are you doing? What’s going on?”
       [Father] said, “Oh, I’m feeling around to see if the family jewels have come
       in yet.” I said, “[Father], that is not our job. That’s the doctor’s job to tell us
       if his testicles have dropped or not.

        Furthermore, Father admitted that during one of his daytime visitations in
December 2013, he left the then six-month-old child unattended in his car while he went
into a convenience store to purchase tobacco.

        As noted earlier, the General Assembly has established the aspirational goal for
the courts to craft custody arrangements that permit both parents to “enjoy the maximum
participation possible in the life of the child” consistent with the appropriate factors and
circumstances. Tenn. Code Ann. § 36-6-106(a). Additionally, “[t]he general assembly
recognizes the fundamental importance of the parent-child relationship to the welfare of
the child, and the relationship between the child and each parent should be fostered
unless inconsistent with the child’s best interests.” Tenn. Code Ann. § 36-6-401(a).
However, if the court determines that a parent’s conduct “may have an adverse effect on
the child’s best interest,” the court may limit a parent’s residential time with his children.
Tenn. Code Ann. § 36-6-406(d). Factors that justify imposing a limitation on parental
visitation include:

       (d) A parent’s involvement or conduct may have an adverse effect on the
       child’s best interest, and the court may preclude or limit any provisions of a
       parenting plan, if any of the following limiting factors are found to exist
       after a hearing:

              (1) A parent’s neglect or substantial nonperformance of
              parenting responsibilities;
              (2) An emotional or physical impairment that interferes with
              the parent’s performance of parenting responsibilities as
              defined in § 36-6-402;

                                             - 10 -
              (3) An impairment resulting from drug, alcohol, or other
              substance abuse that interferes with the performance of
              parenting responsibilities;
              (4) The absence or substantial impairment of emotional ties
              between the parent and the child;
              (5) The abusive use of conflict by the parent that creates the
              danger of damage to the child’s psychological development;
              (6) A parent has withheld from the other parent access to the
              child for a protracted period without good cause;
              (7) A parent’s criminal convictions as they relate to such
              parent’s ability to parent or to the welfare of the child; or
              (8) Such other factors or conduct as the court expressly finds
              adverse to the best interests of the child.

Tenn. Code Ann. § 36-6-406(d).

        Father insists that “even if all of the conduct alleged by [Mother] is true,” the
alleged conduct does not fall within the factors provided at Tenn. Code Ann. § 36-6-
406(d) to justify what Father describes as “the practical severing of the parent-child
relationship.” To support this assertion, Father relies on the case of Melvin v. Melvin, 415
S.W.3d 847 (Tenn. Ct. App. 2011) in which the trial court terminated all of the father’s
visitation based upon, inter alia, his inappropriate disparaging remarks about the mother
to their children and the children’s desire to not see their father. Id. at 851-52. This court
reversed the trial court’s ruling finding that “[t]here is simply no evidence that [the
father] has inflicted harm on his children sufficiently severe to justify the practical
severing of the parent-child relationship.” Id. at 852. Father asserts that his alleged
conduct “is no where [sic] near as severe as the facts in Melvin, yet the trial court
restricted [Father] to a mere 48 hours per month with his child.”

       Based on our review of the evidence, even if we completely disregard Mother’s
allegations of Father’s drug and alcohol abuse, we find that the undisputed facts
concerning Father’s inappropriate statements and conduct concerning the child’s genitals
provide sufficient proof to support a finding that this conduct is directly adverse to the
best interests of the child. See Tenn. Code Ann. § 36-6-406(d)(8). Further, the evidence
preponderates in favor of a finding of neglect and substantial nonperformance of Father’s
parenting responsibilities. See Tenn. Code Ann. § 36-6-406(d)(1). Examples of Father’s
neglect and substantial nonperformance of parenting responsibilities include, inter alia,
his voluntary decisions to go to the family farm instead of spending time with his child,
going on a trip with friends to Colorado in lieu of exercising his limited amount of
parenting time with the child, and leaving the child unattended in a vehicle.

        The foregoing notwithstanding, Father relies on the holding in Melvin to insist that
the trial court erred by severely restricting his parenting time. We have determined that

                                            - 11 -
Father’s reliance on Melvin is misplaced because the facts are distinguishable. In Melvin,
the father appealed from the trial court’s order awarding him no visitation with the
parties’ children. Id. at 849. This court found that the record in Melvin did not support the
complete denial of the father’s rights to visit his children. In the present case, the trial
court did not deny Father contact or visitation with his child. Instead, the trial court
established a substantially restrictive parenting schedule for the first three years of the
child’s life. Thereafter, Father is granted 52 days of overnight parenting time, which
includes weekends and vacations.

       Having conducted a de novo review of the record, we find Father’s inappropriate
statements and conduct concerning the child’s genitalia, which are undisputed,
preponderate in favor of the finding that his conduct is directly adverse to the best
interests of the child. See Tenn. Code Ann. § 36-6-406(d)(8). Further, we find the
evidence preponderates in favor of a finding of neglect and substantial nonperformance
of Father’s parenting responsibilities. See Tenn. Code Ann. § 36-6-406(d)(1).

       As Tenn. Code Ann. § 36-6-406(d) provides, the court may preclude or limit
parenting time if a parent’s conduct has an adverse effect on the child’s best interest, and
we conclude that Father has engaged in conduct that has an adverse effect on the child.
Although the aspirational goal for the courts is to craft parenting plans that permit both
parents to “enjoy the maximum participation possible in the life of the child,” see Tenn.
Code Ann. § 36-6-106(a), the facts in this case justify substantially restricting Father’s
parenting time. Accordingly, we affirm the parenting plan and parenting schedule.

                                     IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against Stephen Matthew Thompson.


                                                      ______________________________
                                                      FRANK G. CLEMENT, JR., JUDGE




                                           - 12 -